Proceeding pursuant to section 298 of the Executive Law to review a determination of the State Human Rights Appeal Board, dated July 11, 1973, which modified, and, as modified, affirmed an order of the State Division of Human Rights, dated July 28, 1972, inter alia finding petitioner guilty of racial discrimination with respect to the rental of an apartment house unit; and cross application by the State Division, which we treat as one to enforce said order of the Appeal Board. Proceeding by petitioner dismissed on the merits; cross application granted; determination of the Appeal Board confirmed; and petitioner is hereby directed to comply with the order of the Appeal Board; all without costs. No opinion. Martuscello, Acting P. J., Latham, Shapiro, Benjamin and Munder, JJ., concur.